67 F.3d 300
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ruby A. PIERCE, Plaintiff-Appellant,v.COMMISSIONER OF SOCIAL SECURITY, Defendant-Appellee.
No. 94-2271.
United States Court of Appeals, Sixth Circuit.
Oct. 5, 1995.

Before:  NELSON, RYAN and McKAY*, Circuit Judges.

ORDER

1
Ruby A. Pierce appeals a district court order affirming the Secretary's denial of her application for social security disability benefits.  The parties have waived oral argument, and this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Pierce filed a social security disability benefits application with the Secretary, alleging that she suffered from vascular problems in her legs.  Following a hearing, the Administrative Law Judge (ALJ) determined that Pierce was not disabled because she had the residual functional capacity to perform a significant number of jobs in the regional and national economy.  Upon review, the Appeals Council remanded the case to the ALJ for further consideration.  Upon remand, the ALJ again concluded that Pierce was not disabled and the Appeals Council affirmed this determination.  Pierce then filed a complaint seeking judicial review of the Secretary's decision.  The district court concluded that the Secretary's decision was supported by substantial evidence and granted summary judgment for the defendant.  Pierce has filed a timely appeal.


3
Upon review, we determine that substantial evidence exists to support the Secretary's decision.  Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).  The ALJ properly concluded that Pierce retained the residual functional capacity to perform a limited range of light work prior to the expiration of her insured status.  Further, the ALJ properly made credibility determinations as to Pierce's complaints and testimony.  See generally Siterlet v. Secretary of Health and Human Servs., 823 F.2d 918, 920 (6th Cir.1987) (per curiam).


4
Accordingly, we affirm the district court's judgment.



*
 The Honorable Monroe G. McKay, Circuit Judge, United States Court of Appeals for the Tenth Circuit, sitting by designation